          Case 2:17-cv-00887-WB Document 44 Filed 11/20/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DONNA SCHLEY,                                             CIVIL ACTION
                       Plaintiff,

               v.

 VERDE ENERGY USA, INC.,                                   NO. 17-887
               Defendant.


                                          ORDER

       WHEREAS, on July 24, 2017, this matter was consolidated with Richardson v. Verde

Energy USA, Inc., No. 15-6325;

       WHEREAS, the consolidated actions docketed at No. 15-6325 were resolved by

stipulation on a class-wide basis, with an Order and Final Judgment issued on May 19, 2020.

       AND NOW, this 20th day of November, 2020, upon consideration of the foregoing, the

Clerk of Court is ORDERED to TERMINATE the above-captioned matter.



                                                   BY THE COURT:


                                                   /s/Wendy Beetlestone, J

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
